Title: To Thomas Jefferson from Thomas Addis Emmet, 28 March 1825
From: Emmet, Thomas Addis
To: Jefferson, Thomas


Sir
Newyork
March 28th 1825
The object of this letter will I trust be, in your eyes, an apology for the intrusion I am committing. The college in your neighbourhood, of which you are I understand the most efficient prop, has been pleased to designate my son Doctor John P. Emmet as the Professor of Chemistry &c, & he is now about to proceed  to the college, & undertake the duties of his office. It is an object very near my heart that he should merit & receive the approbation of all connected with the Institution; but most especially of you, Sir, whom for five & twenty years I myself have respected & esteemed as one of the most useful & enlightened Citizens of the United States. May I solicit the countenance & kind consideration of such a man for one in whose fame & prosperity I have so deep an interest, & indulge in a parents longing hope, that you will permit him to regard you as a Patron & friendI have the honor to be Sir with the sincerest sentiments of respect your obedient ServantThos Addis Emmet